Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed September 6th, 2022 has been entered.  Claims 1 and 5 are pending.  Claim 4 is cancelled.  All rejections of claim 4 are withdrawn in view of its cancellation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN-105001281-A) in view of Prakash (WO-2013096420-A).
Regarding claim 1, Xu teaches providing and mixing S. rebaudiana plant material and water, as a solvent, creating a plant material-solvent mixture.  The mixture is steeped for 0 – 120 minutes and then filtered to create a filtrate comprising steviol glycosides and non-steviol glycosides.  Finally, water is added to the filtrate and flavonoids (i.e. quercetin) are extracted using an organic solvent [Paragraphs 0010 – 0014, 0030].
Xu does not teach separating the plant material-solvent mixture by filtration through diatomaceous earth to obtain a filtrate with steviol and non-steviol glycosides.
Prakash teaches separating the insoluble S. rebaudiana plant material from the solution through filtration with diatomaceous earth [pg 19, lines 6 – 13].  The filtrate is then further processed to obtain steviol glycosides [pg 19, lines 14 – 15].  While Prakash does not teach the separation of non-steviol glycosides from the steviol glycosides in the filtrate, Prakash does teach the use of diatomaceous earth in the same manner as that in claim 1.  Therefore, the diatomaceous earth of Prakash must also be able to filter non-steviol glycosides with the steviol glycosides.
It would have been obvious to a person having ordinary skill in the art to use the filtration method of Prakash with the extraction method of Xu as the use of diatomaceous earth in the filtration of glycosides from S. rebaudiana is known and therefore would provide predictable results of physical separation.
Regarding claim 5, Prakash teaches nanofiltration of a filtrate containing glycosides from S. rebaudiana [pg 20, lines 15 – 18].  It would have been obvious to include a nanofiltration step as it is known in the isolation of glycosides from S. rebaudiana and would therefore provide the predictable result of separating the solid and liquid phases.

Response to Arguments
Applicant’s arguments, filed September 6th, 2022, have been fully considered.
Claim 4 has been cancelled.  All rejections of claim 4 have been withdrawn.
Applicant’s argument concerning the objection over the priority of the application has been found persuasive.  However, the Examiner has found that, in the section of the ADS claiming benefit to 15/284,265, Applicant stated application PCT/US17/063765 is a CIP of 15/284,265.  That is incorrect.  The PCT application was not filed as a CIP of 15/284,265.  Rather, the current application is a CIP of 15/284,265.  The application number box in this line should be left blank.  The ADS needs to be amended to correct this information.  MPEP 601.05(a) II details how to correct the ADS.
Applicant’s arguments concerning the rejection of claims 1 and 5 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that Xu and Prakash do not claim the steps for the extraction of the steviol and non-steviol glycosides, instead teaching the steps of flocculation and acid extraction [pg 6, ¶2].  The Examiner points out that claim 1 recites “comprising” which allows extra steps to be introduced from the prior art.  Also, Xu teaches isolation of stevia glycosides [0010], [0012].  This is followed by isolation of flavonoids such as quercetin, which is a non-steviol glycoside [0014], [0030].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791     
                                                                                                                                                                                                   /DONALD R SPAMER/Primary Examiner, Art Unit 1799